Case: 16-20738      Document: 00514267669         Page: 1    Date Filed: 12/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-20738                                 FILED
                                  Summary Calendar                       December 11, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALAN MICHAEL LESCHYSHYN, also known as Bob, also known as Michael
Leschyshyn, also known as Alan Michaels, also known as Alan Leschyn,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-68-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Alan Michael Leschyshyn pleaded guilty to one count of conspiracy to
commit wire fraud, mail fraud, and bank fraud; one count of conspiracy to
commit money laundering; one count of wire fraud; and seven counts of aiding
and abetting wire fraud. The district court sentenced Leschyshyn to a within-
Guidelines 235 month sentence on each count, to run concurrently.                             The



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20738    Document: 00514267669     Page: 2    Date Filed: 12/11/2017


                                 No. 16-20738

district court also ordered Leschyshyn to pay $6,477,451.85 in restitution. On
appeal, Leschyshyn argues that the district court procedurally erred in ruling
that his mitigation evidence was irrelevant and imposed a substantively
unreasonable sentence in failing to give weight to his mitigation evidence.
      A sentence is reviewed for reasonableness under an abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 51 (2007). The court must ensure
that the district court did not procedurally err by “failing to consider the [18
U.S.C.] § 3553(a) factors” or “selecting a sentence based on clearly erroneous
facts.” Id. If the sentence is procedurally sound, the court then reviews the
substantive reasonableness of the sentence.          Id.    A presumption of
reasonableness applies to a sentence imposed within a properly calculated
guidelines range. United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th
Cir. 2008).   “The presumption is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Leschyshyn did not object to any procedural or substantive error in the
sentence. However, we need not apply plain error review because Leschyshyn’s
claims of error fail even under the ordinary standard of review. See United
States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010) (declining to decide
standard of review and applying more lenient standard).
      Contrary to Leschyshyn’s argument, the district court in this case fully
considered the § 3553(a) factors and was aware of its discretion to consider
Leschyshyn’s mitigating evidence. See Gall, 552 U.S. at 51; United States v.
Robinson, 741 F.3d 588, 599 (5th Cir. 2014). To the extent that Leschyshyn is
actually complaining about the lack of weight the district court gave to his



                                       2
    Case: 16-20738    Document: 00514267669     Page: 3   Date Filed: 12/11/2017


                                 No. 16-20738

mitigation evidence, the district court does not commit a procedural error in
its weighing of the § 3553(a) factors. See United States v. Hernandez, 633 F.3d
370, 375-76 (5th Cir. 2011).
      The district court was aware of Leschyshyn’s mitigating arguments
regarding his age, lack of criminal history, and alleged mental condition and
diminished capacity but gave more weight to the sentencing factors of
punishment, deterrence, and incapacitation.       The district court cited his
leadership role in the offense, his use of sophisticated means to execute the
fraudulent schemes, and the $23 million in losses attributable to him. The
district court was not persuaded that there was a causal connection between
the side effects of his medications and his criminal behavior. “[T]he sentencing
judge is in a superior position to find facts and judge their import under
§ 3553(a) with respect to a particular defendant.” Campos-Maldonado, 531
F.3d at 339. Leschyshyn’s argument that the factors presented for the court’s
consideration should have been balanced differently is “insufficient to disturb”
the presumption of reasonableness that applies to his lengthy-but-within-
guidelines sentence. United States v. Alvarado, 691 F.3d 592, 597 (5th Cir.
2012).
      The judgment of the district court is AFFIRMED.




                                       3